UNITED STATES DISTRICT COURT " "‘5"
FOR THE DISTRICT OF COLUMBIA

Paul Maas Risenhoover, )
Plaintiff, §
v. § Civil Action No. 18-3031 (UNA)
Sylvia Gaye Stanfield et al., §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The Court Will grant the in forma pauperis
application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B) (requiring dismissal of a
case upon a determination that the complaint fails to state a claim upon Which relief may be
granted).l

A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.”’ Ashcrqft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiff, a resident of Taiwan, has submitted
a largely incomprehensible pleading styled as a “FOIA Civil Complaint,” ECF No. l. He
purports to sue six officials, including President Donald J. Trump and Secretary of State Michael
Pompeo, see Compl. Caption, but only “certain executive branch agencies” may be sued under
the Freedom of lnformation Act (FOIA). Flaherly v. ]RS, 468 Fed. App’x 8, 9 (D.C. Cir. 2012)

(citing 5 U.S.C. § 552(f)(l); Martiriez v. Bureau OfPrisons, 444 F.3d 620, 624 (D.C. Cir. 2006)).

 

' Also pending is plaintiffs motion for leave to file electronically. “Whether leave of Court should be

granted is within the discretion of the judge to whom [a] case is assigned.” LCvR 5.4(b)(2). The dismissal
of the case at this juncture precludes assignment to a judge; therefore, that motion Will be denied.

l

Apart from naming the Wrong defendants, plaintiff has not clearly identified the
offending agency (or agencies) and alleged that it improperly Withheld records responsive to a
properly submitted FOIA request. See McGehee v. CIA., 697 F.2d 1095, 1105 (D.C. Cir. 1983)
(FOIA jurisdiction “is dependent upon a Showing that an agency has (l) improperly; (2)
Withheld; (3) agency records”) (citation and internal quotation marks omitted)); Marcusse v. U.S.
Dep't ofJustice Office oflnfo. Policy, 959 F. Supp. 2d 130, 140 (D.D.C. 2013) (An “agency’s
disclosure obligations are triggered by its receipt of a request that ‘reasonably describes [the
requested] records’ and ‘is made in accordance With published rules stating the time, place, fees
(if any), and procedures to be followed.”’) (quoting 5 U.S.C. § 552 (a)(3)(A)). Consequently,

this case Will be dismissed A separate order accompanies this Memorandum Opinion.

United States lj*i-§i-t"i'ic't .(uc|ge%/‘

 

Date: January 7'\‘{ , 2019

